Supplement dated March 14, 2011 to the Class P Prospectus for Principal Funds, Inc. dated March 1, 2011 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. G LOBAL D IVERSIFIED I NCOME F UND Delete the Average Annual Operating Expenses table on page 32 and substitute: Estimated for the year ended October 31, 2011 Class P Management Fees 0.79% Other Expenses 0.28% Total Annual Fund Operating Expenses 1.07% Fee Waiver 0.08% Total Annual Fund Operating Expenses After Fee Waiver 0.99% Delete the Example table on page 32 and substitute: 1 year 3 years Class P $101 $331 M ID C AP B LEND F UND Delete the Average Annual Total Returns table on page 14 and substitute: Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years Class P Return Before Taxes 23.16% 5.81% 6.86% Class P Return After Taxes on Distributions 22.24% 4.79% 6.12% Class P Return After Taxes on Distribution and Sale of Fund Shares 16.25% 4.84% 5.89% Russell Midcap Index (reflects no deduction for fees, expenses, or taxes) 25.48% 4.66% 6.54%
